Citation Nr: 1534897	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a testicular disorder, claimed as loss of right testicle, as a result of treatment by VA in September 1977.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a claim for benefits under 38 U.S.C.A. § 1151.  The Veteran appealed from the decision, and in January 2015 the Board remanded the issue for additional development.  Such development having been completed, the claims file has been returned to the Board for adjudication.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Nashville, in November 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran underwent inguinal herniorrhaphy at a VA facility in September 1977.

2.  There is no additional disability related to the Veteran's September 1977 inguinal herniorrhaphy that was caused or aggravated by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.
 
3. The Veteran does not have additional disability proximately caused by an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's primary contention is that the loss of his right testicle is the direct result of infection following hernia surgery in 1977.  In June 2012, he clarified that while hospitalized at a VA facility for surgery, he "obtained a staph infection that . . . caused the loss of [his] right testicle by the time of recovery."  During his November 2014 hearing before the undersigned, the Veteran indicated that following the surgery in question, he remained in the hospital's care for seven to eight days, and thereafter the infection worsened.  He then sought treatment at a VA medical clinic, and after "a month and a half or two months" the infection cleared, but not before his right testicle was "eaten up . . . by the infection."

As a general matter, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

A September 1977 operative report indicates that the Veteran was admitted for evaluation and treatment of right inguinal hernia, and on the second day of his hospitalization he underwent a right inguinal herniorrhaphy.  His recovery was "complicated by cellulitis which occurred on the [second post-operative] day surrounding the wound."  A significant hematoma in the scrotum and penile region was also noted, but resolved with scrotal support over the ensuing five days.  The Veteran was discharged after 10 days, with in an appointment to return one week later for follow-up.  Regrettably, VA has been unable to locate records of post-surgical follow-up and treatment.

In April 2015, a VA emergency room doctor reviewed the Veteran's records including available reports from his 1977 hospitalization, all available VA treatment records since that time, and his testimony before the undersigned in November 2014.  The doctor began by noting that the operative report confirms no intraoperative complications, but that postoperatively the Veteran's situation was "complicated by local cellulitis, which was appropriately treated with a full course of antibiotic."  In finding that the use of penicillin was appropriate, she commented that MRSA (Methicillin Resistant Staph Aureus) "was much less a problem in hospitals, operating rooms, or clinics in 1977 than it is today, so empirically beginning a penicillin was an appropriate antibiotic selection."  While the postoperative period was also complicated by a local "significant hematoma," both the hematoma and MRSA resolved before the Veteran left the hospital.

The examiner acknowledged that there are some "discrepancies in the medical records regarding this [V]eteran's [genitourinary] status in general," and referenced a March 2006 record which documented the absence of a right testicle, while a subsequent urology examination showed that both testicles were present in April 2007.  Specifically, that evaluation reflected "descended testicles bilaterally without palpable masses or tenderness, [and] no signs of infection" suggesting that a physical examination of the testicles was completed.  Having concluded that evidence confirming the presence or lack of a right testicle is at best ambiguous, the examiner nonetheless reported that, based on her review of the record, "[t]here is no evidence to suggest the surgery performed [in September 1977] to reduce and repair right inguinal hernia resulted in loss of the [V]eteran's right testicle."  In reaching the conclusion, she again noted that both post-surgical complications were "resolved" prior to discharge from the hospital, and that neither of the documented post-surgical complications were of the type which "typically result in loss of
testicle, particularly in a setting in which they are both resolved within days."

With regard to the discrepancy in the record over whether or not the Veteran has a right testicle, the Board notes that the Veteran is competent to report symptoms which are capable of lay observation, to include the presence or absence of a testicle.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds the Veteran's own reports that he lacks a right testicle to be not only competent and probative, but also more probative than the conflicting medical treatment reports.

Even assuming that the Veteran has only one testicle, the April 2015 examiner's opinion nonetheless provides no affirmative evidence that such a loss might be related to his September 1977 surgery or post-surgical complications, and she expressly stated that "there is no evidence to suggest surgery or documented events following the surgery resulted in disability related to loss of [a] testicle."  While the Veteran may believe that the surgery in question resulted in the loss of a testicle nearly 40 years ago, this is a very complex medical determination well beyond the Veteran's lay competence.  Layno, 6 Vet. App. 465.  

The Board is left without probative evidence that an inguinal herniorrhaphy performed at a VA facility in September 1977 resulted in the loss of the Veteran's right testicle, or any other "additional disability."  Without such evidence, the criteria for VA compensation benefits under 38 U.S.C.A. § 1151 are not be met, and his claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

A March 2015 letter establishes that some of the Veteran's records relating to treatment following his 1977 right inguinal herniorrhaphy are unavailable for review.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus the analysis above has been undertaken with this heightened duty in mind.  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of treatment to the extent that they are available.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in March 2015, during which the examiner was provided the claims file for review, considered the lay evidence of record, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination of the available evidence that are consistent with the record.  While the examiner commented that she was unable to determine whether currently has a right testicle "without a current, definitive physical exam," she nonetheless was able to opine on those matters central to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met, and remand for a physical examination would serve only to needlessly delay the final adjudication of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in January 2015 the Board remanded this issue for additional development, including retrieval of VA treatment records related to the Veteran's 1977 surgery, and completion of a review of the claims file by a VA examiner.  Since that time, attempts were made to obtain the relevant records, but unfortunately as described in a March 2015 letter, a "thorough search of [VA's] systems of records has revealed that [the Department has] no records which are responsive to" the Board's request.  The Board finds the RO's efforts to have been sufficient.  In addition, a May 2015 review of the claims file by a VA examiner was fully responsive to the Board's ordered development.  Given the foregoing, the Board finds that the RO substantially complied with the January 2015 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for loss of a right testicle relating to September 1977 VA surgical care is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


